Name: Decision of the representatives of the Governments of the Member States, meeting within the Council of 8 February 1988 establishing the arrangements to be applied to imports into Spain and Portugal of products within the province of the ECSC Treaty, originating in Austria, Finland, Norway, Sweden or Switzerland and covered by the Agreements between the Community and those countries
 Type: Decision
 Subject Matter: economic geography;  Europe;  iron, steel and other metal industries;  trade
 Date Published: 1988-02-12

 Avis juridique important|41988D007888/78/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 8 February 1988 establishing the arrangements to be applied to imports into Spain and Portugal of products within the province of the ECSC Treaty, originating in Austria, Finland, Norway, Sweden or Switzerland and covered by the Agreements between the Community and those countries Official Journal L 039 , 12/02/1988 P. 0032 - 0033*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 8 February 1988 establishing the arrangements to be applied to imports into Spain and Portugal of products within the province of the ECSC Treaty, originating in Austria, Finland, Norway, Sweden or Switzerland and covered by the Agreements between the Community and those countries (88/78/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the Member States have concluded the Treaty establishing the European Coal and Steel Community; Whereas on 1 January 1986 the Kingdom of Spain and the Portuguese Republic acceded to that Community; Whereas the Additional Protocols to the Agreements concluded between the Member States of the European Coal and Steel Community and that Community, on the one hand, and the Republic of Austria, the Republic of Finland, the Kingdom of Norway and the Kingdom of Sweden, on the other, consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community and also the Additional Protocols to the Agreements concluded between the Member States of the said Community, on the one hand, and the Swiss Confederation and the Republic of Iceland, on the other, must be approved by each contracting party in accordance with its own procedures; Whereas the procedures for ratifying the said Additional Protocols have not yet been completed and it is necessary concomitantly to implement on a unilateral basis the obligations resulting for 1988 to 1993 from those Protocols, as regards customs duties on imports; whereas, however, such obligations do not exist as far as Iceland is concerned; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 1. For products within the province of the ECSC Treaty originating in Austria, Finland, Norway, Sweden and Switzerland (hereinafter referred to as the EFTA countries), customs duties on imports into Spain, including the Canary Islands and Ceuta and Melilla, shall be progressively abolished in accordance with the following timetable: - on 1 January 1988, each duty shall be reduced to 62,5 % of the basic duty, - on 1 January 1989, each duty shall be reduced to 47,5 % of the basic duty, - on 1 January 1990, each duty shall be reduced to 35,0 % of the basic duty, - on 1 January 1991, each duty shall be reduced to 22,5 % of the basic duty, - on 1 January 1992, each duty shall be reduced to 10,0 % of the basic duty. The last reduction of 10 % shall be made on 1 January 1993. 2. Customs duties on imports into Portugal shall be progressively abolished according to the following timetable: - on 1 January 1988, each duty shall be reduced to 65 % of the basic duty, - on 1 January 1989, each duty shall be reduced to 50 % of the basic duty, - on 1 January 1990, each duty shall be reduced to 40 % of the basic duty, - on 1 January 1991, each duty shall be reduced to 30 % of the basic duty. The other two reductions of 15 % each shall be made on 1 January 1992 and 1 January 1993. 3. The basic duties shall be the duties actually applied on 1 January 1985, except for imports into Portugal of sheets, clad, coated or otherwise surface-treated, falling within subheading ex 7210 70 19 and 7212 40 91 of the combined nomenclature, for which the basic duty shall be 20 %. 4. However, if after 1 January 1985 and before 1 January 1986 a tariff reduction was applied, such reduced duty shall be considered as the basic duty. 5. If, during the period 1988 to 1992, the Kingdom of Spain or the Portuguese Republic suspends in whole or in part the customs duties applicable to products imported from the Community as constituted on 31 December 1985, it shall also suspend or reduce, by the same percentage, the duties applicable to products originating in the EFTA countries. Article 2 1. Products covered by the Agreements concluded with the EFTA countries and originating therefrom, when imported into the Canary Islands or into Ceuta and Melilla, shall enjoy in all respects the same customs regime as that which is applied to products originating in the customs territory of the Community, including the arbitrio insular charge applied in the Canary Islands. 2. The EFTA countries shall grant to imports of products covered by the Agreements referred to in paragraph 1 and originating in the Canary Islands and in Ceuta and Melilla the same customs regime as that which is granted to products imported from and and originating in Spain. Article 3 1. If the Kingdom of Spain opens to third countries tariff quotas actually applied on 1 January 1985, products originating in the EFTA countries shall be subject to the same treatment as products imported from the Community as constituted on 31 December 1985, whilst such quotas remain open. 2. If the Kingdom of Spain does not open the quotas referred to in paragraph 1, it shall apply to products imported from and originating in the EFTA countries the duties applied in the event of such quotas being opened. The quantities or values subject to those duties shall be limited to the amounts actually imported from those countries under the same quotas opened on 1 January 1985. Article 4 1. The ad valorem charge of 0,2 % applied by the Portuguese Republic to goods imported temporarily, goods reimported (excluding containers) and goods imported under the inward processing arrangements, characterized by the rebate of duties levied on the import of goods used after export of the products obtained (drawback) shall be abolished on 1 January 1988. 2. The ad valorem charge of 0,9 % applied by Portugal to goods imported for home use shall be reduced to 0,6 % on 1 January 1989, reduced to 0,3 % on 1 January 1990 and abolished on 1 January 1991. Article 5 Any amendments to the origin rules made necessary by the accession of the Kingdom of Spain and the Portuguese Republic and made by the Joint Committees provided for in the Agreements between the Community and the EFTA countries shall apply to the products referred to in this Decision. Article 6 This Decision shall apply until the entry into force of the Additional Protocols to the Agreements between the Member States of the European Coal and Steel Community and that Community, on the one hand, and the EFTA countries, on the other, but not later than 31 December 1992. Article 7 The Member States shall take the measures necessary to implement this Decision. Done at Brussels, 8 February 1988. The President I. KIECHLE